444 S.E.2d 223 (1994)
336 N.C. 599
Kenneth R. CLARK
v.
VELSICOL CHEMICAL CORPORATION and Forshaw Chemical, Inc.
No. 318PA93.
Supreme Court of North Carolina.
June 17, 1994.
Shipman & Lea by Jennifer L. Umbaugh and Gary K. Shipman, Wilmington, for plaintiff-appellant.
Maupin Taylor Ellis & Adams, P.A. by Mark S. Thomas, Raleigh, Spriggs & Hollingsworth by Joe G. Hollingsworth, Katharine R. Latimer, Barbara A. Milnamow, and *224 Donald W. Fowler, Washington, DC, for defendant-appellees.
PER CURIAM.
AFFIRMED.